10/11/2022



                                                                                 Case Number: DA 22-0445




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court Cause No. DA-22-0235

N.B., K.M.B., K.R.B., and K.R.B.

      Plaintiffs and Appellants,

      v.

MONTANA DEPARTMENT OF
PUBLIC HEALTH AND HUMAN
SERVICES, a Montana State Agency,
VALLEY COUNTY, a Montana County,
CYNDI BAILLARGEON, individually
and as a DPHHS employee, and DOES
I-X

      Defendant and Appellee.


  ORDER HOLDING MATTER IN ABEYANCE PENDING MEDIATION


      IT IS HEREBY ORDERED that the briefing schedule in this matter be held

in abeyance pending completion of the mediation process required by M. R. App.

P. 7(4)(c). Appellant’s opening brief is due thirty calendar days from the date of

the filing of the mediator’s report or the expiration of the seventy-five day deadline
to complete mediation provided for in M. R. App. P. 7(3)(a), whichever occurs

first.



DONE and DATED this ______ day of October, 2022



                                                         ___________________________



CC:      Lowy Law, PLLC
         Rutherford Hayes, Montana Tort Claims Division
         Crist, Krogh, Alke, & Nord PLLC
         Clerk of Court Seventeenth Judicial District, Valley County




                                                2                              Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   October 11 2022